            Case 2:21-cv-00303-MSG Document 5 Filed 02/09/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL WIGGINS,                            :
    Plaintiff,                              :
                                            :
       v.                                   :      CIVIL ACTION NO. 21-CV-303
                                            :
UNIVERSAL PROTECTION                        :
SERVICES, et al.,                           :
     Defendants.                            :

                                           ORDER

       AND NOW, this 9th day of February , 2021, upon consideration of Plaintiff Michael

Wiggins’s Motion to Proceed In Forma Pauperis (ECF No. 1) and Complaint (ECF No. 2), it is

ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED.

       2.      The Complaint is DEEMED filed.

       3.      For the reasons states in the accompanying Memorandum, the Title VII claims

against Defendants Lola Watson and Patrice O’Rourke, and the claim for tortious interference

with contract against Defendant Watson are DISMISSED WITH PREJUDICE pursuant to 28

U.S.C. § 1915(e)(2)(B).

       4.      The Clerk of Court is directed to TERMINATE Lola Watson and Patrice

O’Rourke as Defendants.

       5.      The Clerk of Court shall issue summonses. Service of the summonses and the

Complaint shall be made upon Defendant Universal Protection Services only by the U.S.
            Case 2:21-cv-00303-MSG Document 5 Filed 02/09/21 Page 2 of 3




Marshals Service. Wiggins will be required to complete USM-285 forms so that the Marshals

can serve the Defendant. 1 Failure to complete those forms may result in dismissal of this case.

       6.       All original pleadings and other papers submitted for consideration to the Court in

this case are to be filed with the Clerk of Court. Copies of papers filed in this Court are to be

served upon counsel for all other parties (or directly on any party acting pro se). Service may be

made by mail. Proof that service has been made is provided by a certificate of service. The

certificate of service should be filed in the case along with the original papers and should show

the day and manner of service. An example of a certificate of service by mail follows:

                    “I, (name), do hereby certify that a true and correct
                    copy of the foregoing (name of pleading or other paper)
                    has been served upon (name(s) of person(s) served) by
                    placing the same in the U.S. mail, properly addressed,
                    this (day) of (month), (year).
                    ____________________________________
                       (Signature)”

       7.       Any request for court action shall be set forth in a motion, properly filed and

served. The parties shall file all motions, including proof of service upon opposing parties, with

the Clerk of Court. The Federal Rules of Civil Procedure and Local Rules are to be followed.

Wiggins is specifically directed to comply with Local Civil Rule 7.1 and serve and file a proper

response to all motions within fourteen (14) days. Failure to do so may result in dismissal.

       8.       Wiggins is specifically directed to comply with Local Rule 26.1(f) which provides

that “[n]o motion or other application pursuant to the Federal Rules of Civil Procedure governing

discovery or pursuant to this rule shall be made unless it contains a certification of counsel that

the parties, after reasonable effort, are unable to resolve the dispute.” Wiggins shall attempt to




       1
           USM-285 forms may be accessed at https://www.usmarshals.gov/process/usm285.htm
                                               2
            Case 2:21-cv-00303-MSG Document 5 Filed 02/09/21 Page 3 of 3




resolve any discovery disputes by contacting Defendant’s counsel directly by telephone or

through correspondence.

       9.      No direct communication is to take place with the United States District Judge or

United States Magistrate Judge with regard to this case. All relevant information and papers are

to be directed to the Clerk of Court.

       10.     In the event a summons is returned unexecuted, it is Wiggins’s responsibility to

ask the Clerk of Court to issue an alias summons and to provide the Clerk with the Defendant’s

correct addresses, so service can be made.

       11.     The parties should notify the Clerk’s Office when there is an address change.

Failure to do so could result in court orders or other information not being timely delivered,

which could affect the parties’ legal rights.

                                                BY THE COURT:


                                                /s/ Mitchell S. Goldberg
                                                MITCHELL S. GOLDBERG, J.




                                                  3
